Citation Nr: 1108666	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material has been presented to reopen a claim of entitlement to service connection for cardiovascular disease, to include hypertension.  

2.  Entitlement to service connection for cardiovascular disease, to include hypertension.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1992.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Veterans Affairs Medical and Regional Office (RO) in Wichita, Kansas.  

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in May 2010.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for cardiovascular disease, to include hypertension, being remanded is addressed in the REMAND portion of the decision below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2002 rating decision denied reopening the claim of entitlement to service connection for "HACVD" manifested by chest pains, murmurs and palpitations.  The Veteran did not appeal and that decision is final. 

2.  Evidence added to the record since the August 2002 rating decision is relevant and probative to the issue of service connection for cardiovascular disease manifested by chest pains, murmurs and palpitations.  

3.  There is competent evidence tending to establish COPD was manifest in service and is attributable to service.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied reopening the claim of entitlement to service connection for "HACVD" manifested by chest pains, murmurs and palpitations. is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

2.  COPD was incurred in active service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence

Initially, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is reopening the claim pertaining to service connection for cardiovascular disease manifested by chest pains, murmurs and palpitations, and granting service connection for COPD.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The AOJ denied reopening a claim of entitlement to service connection for "HACVD" manifested by chest pains, murmurs and palpitations in August 2002.  At the time of the prior decision, the record included the service medical records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for HACVD manifested by chest pains, murmurs and palpitations was denied.  38 U.S.C.A. § 7105.  That decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in August 2002, the AOJ determined that new and material evidence had not been submitted showing cardiovascular disease during service or within the initial year after separation.  Since that determination, the Veteran has applied to reopen his claim of entitlement to service connection for cardiovascular disease, to include hypertension.  The evidence submitted since the prior final denial in August 2002 is new and material.  

The Board notes that while the June 1996 rating decision noted HACVD manifested by chest pains, murmurs and palpitations was shown on VA examination in March 1996, and while the January 2008 VA examiner stated that a single blood pressure taken 10 months after separation does not make a diagnosis of hypertension, the January 2008 VA examination report notes blood pressure was 150/90 on VA examination 1993.  The Board notes that neither the June 1996 rating decision, nor the August 2002 rating decision reference blood pressure of 150/90.  

In addition, the Veteran testified that he had an onset of relevant symptoms during service and that in 2003 his doctor was of the opinion that he had had coronary artery disease for "quite some time."  Transcript at 7-8.  (2010).  In addition, the Board notes that service connection for COPD is granted herein, and the Veteran testified that in-service manifestations of heart disease include shortness of breath, Transcript at 7 (2010), and a private record notes nocturnal dyspnea is probably due to his COPD and that there was a small possibility it might be cardiac related.  

The Board notes that in Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  

The evidence added to the record since the prior final denial in August 2002 is relevant and probative and new and material.  Thus, the claim is reopened.  

II.  Service Connection

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Service Connection 

The Veteran contends that he has COPD as a result of service.  Having considered the evidence, a finding in favor of service connection is supportable.  

Initially, the Board notes that service connection is prohibited for disability on the basis that the disability resulted from disease or injury attributable to the use of tobacco products during a veteran's service.  38 U.S.C.A. § 1103(a); 38 C.F.R. §§ 3.300(a).  This prohibition does not apply if the disability resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  This means that the disability can be service-connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest during service.

In that regard, the September 1969 service entrance examination report shows the lungs and chest were normal, and on the accompanying medical history he denied having or had of breath, pain or pressure in the chest, and chronic cough.  The Board notes that while an August 1986 examination report shows the lungs and chest were normal, a September 1986 record reflects an impression of early obstructive pulmonary disease, and the July 1988 examination report notes complaints of chest pain since 1982.  

In addition, while the July 1992 separation examination report shows the lungs and chest were normal, on the accompanying medical history he indicated that he had shortness of breath, pain or pressure in the chest, and chronic cough.  Further, the December 2007 VA examination report notes an onset of COPD in 1986 with initial manifestations consisting of chronic cough and production of mucous advancing to shortness of breath after separation.

The Board notes that there is both positive and negative evidence that has been weighed.  For example, x-ray examination of the chest in April 1985 was normal, the July 1988 examination report notes that the Veteran was a "smoker," and the impression of x-ray examination of the chest in April 1989 was no evidence of active pulmonary disease, and while the December 2007 VA is that it is at least as likely as not (50/50 probability) that the Veteran's COPD is caused by smoking, the converse is also true.  That is, that it is at least as likely as not (50/50 probability) that the Veteran's COPD is not caused by smoking.  The evidence is in equipoise.  There are relevant in-service and post-service findings and a competent opinion relating COPD to initial in-service manifestations.  Thus, a finding in favor service connection is supportable.  

The evidence is in favor of the clam.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for COPD is granted.  


REMAND

The Veteran asserts entitlement to service connection for cardiovascular disease, to include hypertension.  The Board notes that service connection for COPD has been granted herein, and the Veteran testified that in-service manifestations of heart disease include shortness of breath, Transcript at 7 (2010), and a private record notes nocturnal dyspnea is probably due to his COPD and that there was a small possibility it might be cardiac related.  VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he or she might be awarded service connection for a claimed disability.  Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  

In that regard, the Board notes that disability that is proximately due to or the result of a service-connected disease or injury shall be service connected, except as provided in 38 C.F.R. § 3.300(c).  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the January 2008 VA examiner, if available; otherwise, another VA examiner.  The AOJ should request that the VA examiner express an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that the Veteran's cardiovascular disease, to include hypertension, is proximately due to or aggravated by (chronically worsened) service-connected disability, to include COPD, and if aggravated by COPD, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


